Per Cxjriam.
As his sole ground for the appeal, the defendant alleges his constitutional rights were violated in that he was not afforded counsel at his preliminary hearing. As shown by the record, and the addendum thereto, the ’ defendant was indicted in 5, or perhaps 6, cases, each charging felonies. Concurrent sentences of 7 to 9 years were entered by the Court. Neither at the preliminary nor at the trial did the State offer evidence of any admissions made by the defendant. Nothing prejudicial to him was shown to have taken place at any time. The assignment of error based on failure of the State to provide counsel at a preliminary hearing has been carefully considered and has been answered against the defendant’s contention in Gasque v. State, 271 N.C. 323, 156 S.E. 2d 740.
This opinion was held up pending the correction of the Superior Court records. These corrections have been made and the opinion is released as of December 18, 1967.
No error.